Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10,  13-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choo et al. (US 2018/0151641 A1) (“Choo”), in light of evidentiary reference Kuwabara et al. (US 2013/0044282 A1) (“Kuwabara”).
	Regarding claims 1, and 10, Choo teaches at least in figures 1, 5-6, and 18:
a middle frame (20/21) comprising an upper surface (top of 20) and a lower surface (bottom of 21), 
wherein the middle frame (20/21) is provided with a through-hole (30) extending through the upper (top of 20) and lower surfaces (bottom of 21) of the middle frame (20/21);
a display panel (15-17, and 19) disposed above and in direct contact with the upper surface (top of 20) of the middle frame (210/21), 
wherein the display panel is light-transmissible (¶ 0014, where light transmits through 15-17); and 
an optical fingerprint sensor (23) disposed at least partially below the through-hole (30), 
wherein the through-hole (30) is filled with a transparent body (22), and
wherein the display panel (15-17) comprises an organic light emitting diode display (16; ¶¶ 0040-41, where 16 is the pixel array for the OLED display) and a flexible packaging layer 
the flexible packaging layer (14) is disposed above the organic light emitting diode display (14 is above 15-17, and 19), 
the flexible packaging layer (14) is in physical contact with the organic light emitting diode display (14 physically contacts 15), and
the organic light emitting diode display (15-17, and 19) is sandwiched between the flexible packaging layer (14) and the middle frame (20/21).
Regarding claim 10,
Claim 10 does not claim any different structural features, or a different structural relationship than the claimed features of claim 1. Thus, claim 10 is rejected under the same rational as claim 1 above. Effectively, claim 10 changes the preamble of claim 1.
	Regarding claims 4, and 13, Choo teaches at least in figures 1, 5-6, and 18:
	wherein the optical fingerprint sensor (23) is disposed in the through-hole (30).
	Regarding claims 5, and 14, Choo teaches at least in figures 1, 5-6, and 18:
wherein the optical fingerprint sensor (23) is disposed outside the through-hole (30) and close to the lower surface of the middle frame (bottom of 21 as shown in figure 5).
	Regarding claims 6, and 15, Choo teaches at least in figures 1, 5-6, and 18:
wherein the display panel (15-17) is a flexible display panel (¶ 0040, where it can be plastic).
	Regarding claim 8, Choo teaches at least in figures 1, 5-6, and 18:

	Regarding claims 19-20, Choo teaches at least in figures 1, 5-6, and 18, and evidentiary reference Kuwabara teaches:
	That the flexible packaging layer (Choo 14) can be made out flexible glass (¶¶ 0006-10). It is well-known in the art that glass is an insulator. See image below where glass has been used in electric lines to insulate the wire. Further, since Choo 14 is on top of the Choo 15-17, and 19, then Choo 13 will protect Choo 15-17, and 19. Thus, the flexible packaging layer will protect the organic light emitting diode display.

    PNG
    media_image1.png
    762
    840
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2018/0151641 A1) (“Choo”), in light of evidentiary reference Kuwabara et al. (US 2013/0044282 A1) (“Kuwabara”), in view of Jin (US 2018/0315803 A1) (“Jin”).
Regarding claims 2, and 11, Choo teaches at least in figures 1-2, 6, and 18:
That light can pass through the fingerprint sensor.
However, Choo does not teach:
wherein the optical fingerprint sensor can emit light outward through the transparent body and the display panel, and can receive incident light passed through the transparent body and the display panel.

Jin teaches at least in figure 8:
wherein the optical fingerprint sensor (210) can emit light outward through the transparent body (121, where a is emitted) and the display panel (110), and 
can receive incident light (b) passed through the transparent body (121) and the display panel (110).
It would have been obvious to one of ordinary skill in the art to replace the touch sensor of Choo with the touch sensor of Jin because Jin teaches that their touch sensor is an active touch sensor that emits and receives the light, whereas the touch sensor of Choo is a passive touch 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822